DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al. [U.S. Patent No. 10475569] in view of Iwao [U.S. Patent No. 6218925] and Nawa et al. [JP2002305111 A]. 
Regarding claim 1, Yatabe discloses a multilayer coil component (e.g., 500, Figure 4a-4f, column 7, lines 16-25) comprising: 

a first outer electrode (e.g., 503, column 7, lines 54-55) and a second outer electrode (e.g., 504) that are electrically connected to the coil 507, wherein
the coil 507 is formed of coil conductors that are stacked together with the insulating layers and that are electrically connected to each other (Fig. 4c-4-d, column 8, lines 16-28), the coil conductors each being disposed on respective primary surfaces of one group of the laminated insulating layers (column 6, lines 8-13),
the multilayer body 501 has a first end surface (e.g., surface where lead portion 505 is directed to, Fig, 4a-4b) and a second end surface (e.g., surface where lead portion 506 is directed to) that face away from each other in a length direction (e.g., direction left to right of Figure 4a), 
a first main surface (e.g., 510, Fig. 4b, column 7, line 44) and a second main surface (e.g., 511) that face away from each other in a height direction perpendicular to the length direction, and a first side surface (e.g., flat surface of component 500 shown in Fig. 4a) and a second side surface (e.g., flat surface towards the rear of component 500 shown in Figure 4a) that face away from each other in a width direction perpendicular to the length direction and the height direction,
the first outer electrode 503 covers a part of the first end surface, extends from the first end surface, and covers a part of the first main surface 510,

a lamination direction of the multilayer body 501 and an axial direction of the coil 507 are parallel to the mounting surface 510 (column 8, lines 21-23), and
a plurality of mark conductor patterns (e.g., 532, column 20, lines 18-21, Figure 26b) formed on respective primary surface of the laminated insulating layers (e.g., 501, column 6, lines 8-13) other than the one group (column 9, lines 8-15), the plurality of mark conductor patterns extending along the respective primary surface to be exposed from the multilayer body (column 9, line 7-15) and formed also on the first main surface 510 of the multilayer body, thereby forming a plurality of determination marks 532 on the first main surface 510 of the multilayer body 501, the plurality of determination marks are each composed of one or more lines (see Fig. 26b) on the first main surface, and
formed in at least two regions of the first main surface 510 of the multilayer body at which the first outer electrode 503 or the second outer electrode 504 is formed.
Yatabe discloses the instant claimed invention discussed above except for the lamination direction of the multilayer body and an axial direction of the coil are parallel to the length direction along the mounting surface, and 
the plurality of determination marks are each formed entirely within an area on the first main surface of the multilayer body over which the first outer electrode or the second outer electrode is formed and are formed in at least two regions, each region 
Iwao discloses lamination direction of multilayer body (e.g., layers A, B1-B4 and C of body 31, Fig. 5-7) and an axial direction (e.g., along winding center line y) of coil (e.g., 32, see Fig. 5 and 6) are parallel to the length direction along the mounting surface (e.g., z).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil with lamination direction of the multilayer body and an axial direction of the coil parallel to the length direction along the mounting surface as taught by Iwao to the coil component of Yatabe to provide coil structure that has more turns along the longitudinal dimension of the device for an increase in inductance value.
Nawa discloses plurality of determination marks (e.g., dummy electrodes 6, Abstract, Fig. 1) formed entirely within an area on a first main surface (e.g., mounting surface of device 1, Fig. 1) of a multilayer body (e.g., 2) over which first outer electrode (e.g., 4) or second outer electrode (e.g., 4) is formed (see Fig. 1), the determination marks (e.g., 6) are formed in at least two regions, each region containing only one (e.g., determination mark 6) in corresponding corner of the first main surface, so as to be symmetric with respect to each other about a central point (see Abstract, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determination marks formed entirely within an area over which the outer electrodes are formed and each region containing 
Regarding claim 2, Yatabe discloses the multilayer body contains a first connection conductor (e.g., 505, Fig. 4a) and a second connection conductor (e.g., 506),
the first connection conductor 505 linearly connects a part of the first outer electrode 503 that covers the first end surface and one of the coil conductors (e.g., 507) to each other,
the second connection conductor 506 linearly connects a part of the second outer electrode 504 that covers the second end surface and another of the coil conductors to each other, and 
the first connection conductor 505 and the second connection conductor 506 are nearer than a central axis of the coil to the mounting surface (see Figure 4e).
Yatabe discloses the instant claimed invention discussed above except for the coil conductor faces part of the first outer electrode and the other coil conductor faces the second outer electrode, and
the first connection conductor and the second connection conductor overlap the coil conductors in a plan view from the lamination direction.
Iwao discloses coil conductor (e.g., conductor Pb1 of coil 32, Fig. 5-7, column 1, lines 45-65) faces part of first outer electrode (e.g., external electrode 33 connecting lead 
first connection conductor (e.g., 34a, Fig. 5) and the second connection conductor (e.g., 34b) overlap the coil conductors (e.g., Pb1, Pb2) in a plan view from the lamination direction (see Figures 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil conductor arrange facing the outer electrode and connection electrode overlaps coil conductors as taught by Iwao to the coil component of Yatabe to provide coil structure that has more turns along the longitudinal dimension of the device for an increase in inductance value.
Regarding claim 3, Yatabe discloses the first outer electrode (e.g., 503) further extends from the first end surface and the first main surface 510 and covers a part of the first side surface and a part of the second side surface (see Figure 23a, column 19, lines 25-31), and 
the second outer electrode (e.g., 504) further extends from the second end surface and the first main surface 510 and covers a part of the first side surface and a part of the second side surface (see Figure 23a).
Regarding claim 10, Yatabe discloses the first outer electrode (e.g., 503) further extends from the first end surface and the first main surface 510 and covers a part of the first side surface and a part of the second side surface (see Figure 23a, column 19, lines 25-31), and 

Regarding claim 20, Yatabe discloses the instant claimed invention discussed above except for a length of the line is from 0.04 mm to 0.1 mm.
However, Yatabe discloses the inductor or coil component dimension to be 0.6 mm wide, 0.3 mm deep and 0.4mm high (column 9, lines 42-44).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination mark length of the line from 0.04 mm to 0.1 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, Paragraph 0066, applicant has not disclosed any criticality for the claimed limitations.
Claims 7, 9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe in view of Iwao and Nawa as applied to claim 1 above, and further in view of Shibuya et al [U.S. Patent No. 10748696].
Regarding claim 7, Yatabe in view of Iwao and Nawa discloses the instant claimed invention discussed above except for the determination marks are formed in four regions each of which contains a corresponding one of comers of the first main surface.
Shibuya discloses determination marks (e.g., 14a, 14b, Figure 10, column 11, lines 39-50) formed in at least two regions, each of which contains a corner of a main surface. Similar to Figure 5C and 6, Paragraph 0065 of the Applicant, Yatabe and Shibuya also 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination marks formed in four regions each of which contains a corresponding one of comers of a first main surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Paragraph 0064-0065, applicant has not disclosed any criticality for the claimed limitations aside from what Yatabe and Shibuya teach.
Regarding claim 9, Yatabe in view of Iwao and Nawa discloses the instant claimed invention discussed above except for a length of the line is from 0.04 mm to 0.1 mm.
Yatabe discloses the inductor or coil component dimension to be 0.6 mm wide, 0.3 mm deep and 0.4mm high (column 9, lines 42-44).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination mark length of the line from 0.04 mm to 0.1 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, Paragraph 0066, applicant has not disclosed any criticality for the claimed limitations.

Shibuya discloses determination marks (e.g., 14a, 14b, Figure 10, column 11, lines 39-50) formed in at least two regions, each of which contains a corner of a main surface. Similar to Figure 5C and 6, Paragraph 0065 of the Applicant, Yatabe and Shibuya also teaches that a turn in the multilayer body does not change the arrangement of determination marks and an accurate determination rate during automatic determination can be inhibited from decreasing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination marks formed in four regions each of which contains a corresponding one of comers of a first main surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Paragraph 0064-0065, applicant has not disclosed any criticality for the claimed limitations aside from what Yatabe and Shibuya teach.
Regarding claim 19, Yatabe in view of Iwao and Nawa discloses the instant claimed invention discussed above except for a length of the line is from 0.04 mm to 0.1 mm.
Yatabe discloses the inductor or coil component dimension to be 0.6 mm wide, 0.3 mm deep and 0.4mm high (column 9, lines 42-44).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, Paragraph 0066, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9, 10, 17, 19 and 20 have been considered but are moot in view of the new ground of rejection.
With regards to the amendment of claim 1, Nawa discloses plurality of determination marks (e.g., dummy electrodes 6, Abstract, Fig. 1) formed entirely within an area on a first main surface (e.g., mounting surface of device 1, Fig. 1) of a multilayer body (e.g., 2) over which first outer electrode (e.g., 4) or second outer electrode (e.g., 4) is formed (see Fig. 1), the determination marks (e.g., 6) are formed in at least two regions. Each region containing only one (e.g., determination mark 6) in corresponding corner of the first main surface, so as to be symmetric with respect to each other about a central point (see Abstract, Fig. 1).
It would have been obvious to one having ordinary skill in the art to have determination marks formed entirely within an area over which the outer electrodes are formed and each region containing only one determination mark in corresponding corner of the first main surface, so as to be symmetric with respect to each other about a central 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837